Citation Nr: 1220324	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-12 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kordich, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  

In July 2010, the Veteran presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with his VA claims file.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran credibly testified that his tinnitus began in service and has continued to the present day.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist as required by the Veterans Claims Assistance Act of 2000 (VCAA) with respect to the Veteran's service connection claim for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  To the extent that there may be any deficiency of notice or assistance with respect to this claim, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision regarding service connection for tinnitus herein.  

VA's duty to assist with respect to the service connection claim for bilateral hearing loss is addressed below in the remand portion of this decision.

II.  Service Connection for Tinnitus

The Veteran maintains that his current tinnitus is the result of exposure to loud noises in service, including that from aircraft engines, machine gun fire, and mortar fire while serving in Vietnam.  He further maintains that his tinnitus began during his time in service and has continued to the present.  See, e.g., Board Hearing Tr. at 4-5.  

In order to establish service connection for a claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, pursuant to 38 C.F.R. § 3.303(b) a claimant may establish in-service incurrence and nexus (elements (2) and (3), above) through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may be established if a claimant can show that: (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 495-96.  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology," Savage, 10 Vet. App. at 496, and "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr, 21 Vet. App. at 307 (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  In this regard, if lay testimony is found to be credible, such testimony alone is sufficient to establish an in-service "noting," and no specific in-service medical notation or diagnosis is required.  Barr, 21 Vet. App. at 308. 

The claims file contains the report of a May 2008 VA examination.  Although the examiner specifically noted the Veteran's complaints of noise exposure in service, she did not offer an opinion as to whether such in-service noise exposure resulted in the Veteran's current tinnitus.  Service connection is warranted, however, on a separate basis:  continuity of symptomatology.

The Veteran testified at his July 2010 hearing that his tinnitus began in service and has continued to the present -- a basis for service connection dependent on the disability beginning while in service and not based on a particular cause in service.  The Board finds him credible regarding this testimony and he is competent to offer such an account of in-service incurrence and post-service continuation of the same symptomatology, as tinnitus is a disorder that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Based on current diagnosis with continuity of symptomatology since service, the Board therefore determines that the evidence weighs in favor of this claim, and service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran also contends that his current hearing loss is related to in-service noise exposure, including that from aircraft engines, machine gun fire, and mortar fire while serving in Vietnam.  See, e.g., Board Hearing Tr. at 4-5.  However, before the Board can decide this claim on the merits, additional development is required.

The Veteran was afforded a VA audiological examination to evaluate the nature and etiology of his hearing loss in May 2008.  Although the examiner noted that bilateral hearing loss was present, she indicated that such was of "uncertain" etiology "but most likely [the result of] either ossicular fixation or erosion."  The examiner did not, however, explain whether the claimed ossicular fixation or erosion was the result of service and further did not include a rationale as to why the etiology of the Veteran's hearing loss was uncertain.  See generally Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that medical evidence which is speculative, general or inconclusive in nature cannot support a claim).  Because the May 2008 VA examination report leaves several unanswered questions regarding the etiology of the Veteran's hearing loss, on remand an additional examination and opinion should be obtained addressing the relationship between the Veteran's claimed hearing loss and his period of service.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with a qualified clinician, other than the audiologist who conducted the May 2008 VA examination, to determine the nature and etiology of his claimed bilateral hearing loss.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner is asked to provide results in a numeric format for each of the following frequencies: 1000, 2000, 3000 and 4000 Hertz.  The examiner is also asked to provide an average of the above frequencies for each ear, and to provide speech recognition scores for each ear using the Maryland CNC Test.  If hearing loss is identified after completing the aforementioned testing, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's hearing loss was caused by his military service, to include exposure to loud noise from aircraft engines, gun fire, and mortar fire.  

For the purposes of this examination, the examiner should assume that the Veteran was exposed to loud noise in service from aircraft engines, gun fire, and mortar fire.

A complete rationale must be provided for all opinions rendered.  If the reviewer cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after completing any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


